Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.8 Filed 02/24/21 Page 1 of 15




                 Exhibit A
                 Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.9 Filed 02/24/21 Page 2 of 15
             ,   This case has been designated as an eFiling case. To review a copy of the Notice
                 of Mandatory eFiling visit www.oakgobqgw/efiiJk1g.                                                              2nd copy - Plaintiff
        Approved, SCAO                                                   1st copy - Defendant                                    3rd copy - Return

                 STATE OF MICHIGAN                                                                                           CASE NO.
                               JUDICIAL DISTRICT                                                                    2021-185803-NF
      6th                       JUDICIAL CIRCUIT                             SUMMONS

                                COUNTY PROBATE

      Court address                                                                                                                           Court telephone no.
      1200 N. Telegraph Rd., Pontiac, MI 48341                                                                                               248-858-5248
      Plaintiff's name(s), address(es), and telephone no(s).                                Defendant's name(s), address(es), and telephone no(s).
      MICHIGAN SPINE & BRAIN SURGEONS, PLLC                                                 STATE FARM MUTUAL AUTOMOBILE INSURANCE
      (Assignor: Colleen Kelly)                                                             COMPANY
                                                                                    IJ      Resident Agent: CSC-Lawyers Incorporating Service Co
ii~                                                                                         601 Abbot Road
r                                                                                           East Lansing, MI 48823
O
O     Plaintiff's attorney, bar no., address, and telephone no.
66    Schefman & Associates, P.C.
m—
      Bryan Schefman (P35435)
N     40900 Woodlward Ave., Ste. 111
O     Bloomfield Hills, MI 48304
~N    248-594-2600
 d7
~
~
~     Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
      if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.


      Domestic Relations Case
      ❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
        family members of the person(s) who are the subject of the complaint.
      ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
        the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
        confidential case inventory (form MC 21) listing those cases.
      ❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
        the family or family members of the person(s) who are the subject of the complaint.

 ,
      Civil Case
LO    ❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
      ❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
         the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
      ❑✓ There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
         complaint.
      ❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

            been previously filed in ❑ this court, ❑                                                                                                 Court, where

            it was given case number                                         and assigned to Judge
~,
            The action ❑ remains ❑ is no longer pending.

      Summons section completed by court clerk.                             SUMMONS


      NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
      1. You are being sued.
      2. YOU HAVE 21 DAYS after receiving this,~4mmonsarid,~ copy of the complaint to file a written answer with the court and
         serve a copy on the other party or takc,~other taU~€S~I actipn     .~.. with the court (28 days if you were served by mail or you were
         served outside this state).
      3. If you do not answer or take other ac.tipfl, vu:,l~if. n:. 'rlflie llowed, judgment may be entered against you for the relief
         demanded in the complaint.               a~                      !' '
      4. If you require special accommodations t~i;use fh~ coul ~cb~ecause of a disability or if you require a foreign language interpreter
            to help you fully participate in court procee ttdlg1 ~~please contact the court immediately to make arrangements.

       1j13j2021                             172r/2'072b21                                       Lisa Brown
      "This summons is invalid unless served on or before its exoiration date. This document must be sealed bv the seal of the court.

      MC o1 (9119)    SUMIUIONS                                                                 MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
     Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.10 Filed 02/24/21 Page 3 of 15
       This case has been designated as an eFiling case. To review a copy of the Notice of
       Mandatory eFiling visit www.oakgov.com/efiling.


                                        STATE OF MICHIGAN
                               IN THE OAKLAND COUNTY CIRCUIT COURT

                                                                     2021-185803-NF
          MICHIGAN SPINE AND BRAIN SURGEONS, PLLC
         (Our file: Colleen Kelly),                              Case No.
                                                                 Hon. JUDGE LEO BOWMAN
;►                                Plaintiff,
~
O
0        vs.
co
~
N        STATE FARM MUTUAL AUTOMOBILE
 O       INSURANCE COMPANY,
~N
 O
~
~
~                                 Defendant.
                                                                                         /


          Bryan L. Schefman (P35435)
          Allison L. Romer (P79637)
          SCHEFMAN & ASSOCIATES, PC
          Attorneys for P/aintiff
          40900 Woodward Ave., Ste. 111
          Bloomfield Hills, Michigan 48304
          248-594-2600 phone
          248-562-3225 fax
          bryan@schefmanlaw.com
          alromer(a)schefmanlaw.com




                                               COMPLAINT

                         No civil action between these parties or other parties
.~                       arising out of the transaction or occurrence alleged in
                         the complaint has previously been filed in the
0                        Jurisdiction of the State of Michigan.
W
J                NOW COMES Plaintiff, Michigan Spine and Brain Surgeons, PLLC
LL
         through counsel, Schefman & Associates, PC, and for its complaint, states as

         follows:
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.11 Filed 02/24/21 Page 4 of 15




                      7urisdictional and Common Allegations
     1. Plaintiff, Michigan Spine and Brain Surgeons, PLLC, ("MSBS") is a licensed

        medical practice, serving patients in need of neurosurgical medical care in

        Oakland County, Michigan.

     2. MSBS is the Assignee of non-party patient, Colleen Kelly ("Injured" or

        "Insured"), for all claims for payment of neurosurgical services presently

        due or past due, and the attorney in fact for purposes of pursuit of

        reimbursement and payment for those medical services due and past due

        as alleged herein. The Assignor was an insured under Defendant's policy of

        No-Fault Insurance, who incurred medical expenses arising out of the use

        of a motor vehicle as a motor vehicle, as set forth below.

     3. Defendant, State Farm Mutual Automobile Insurance Company ("State

        Farm"), is authorized to do business in Michigan as a no-fault insurance

        company, and conducts a regular and systematic part of its business in

        Oakland County, Michigan, offering Personal Insurance Protection (PIP)

        benefits to residents and Plaintiff within the jurisdiction of the Oakland

        County Circuit Court.

     4. Damages in this matter are more than $25,000.


                                       Count I
                      Direct Right of Payment By Assignment

     S. AII paragraphs are incorporated as though fully set forth.

     6. Colleen Kelly was injured in an auto accident that occurred on or about

        1/ 17/2002.
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.12 Filed 02/24/21 Page 5 of 15




    7. At the time of the collision, the insured, Colleen Kelly, benefited from a

       policy of insurance with Defendant State Farm pursuant to the provisions

       of a contract of insurance issued pursuant to the Michigan No-Fault (No-

       Fault Act), MCLA 500.3101 et seq.

    8. AII applicable premiums were paid.       Colleen Kelly was either a named

       Insured under the policy or otherwise entitled to coverage, and incurred

       expenses for professional charges for neurosurgery. The Insured was not

       barred from coverage under any exclusion under the contract or the Act,

       and all conditions precedent required of an insured have been performed

       or fulfilled.

    9. The policy included provisions for all basic personal insurance protection

       benefits known as PIP benefits, and included the responsibility of payment

       for medical services reasonably necessary for the care, recovery, and/or

       rehabilitation of the insured, as a result of the accident.

    10.The insured's neurosurgical intervention was required for the care,

       recovery, and/or rehabilitation of the insured, as a result of the accident.

     i1.Colleen Kelly executed a Lien, Assignment, and power of attorney

       Agreement, attached as Exhibit 1, assigning the right to enforce the within

       obligation of Defendant for payment of services due and past due which

       was for the care, recover, and rehabilitation of the Insured to MSBS and for

       which payment is due or past due, and MSBS is acting here as both

       Assignee in the place and stead of Colleen Kelly, under that power of

       attorney.
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.13 Filed 02/24/21 Page 6 of 15




    12.Defendant State Farm is liable to the Insured Assignor, and to Plaintiff

       MSBS, which holds a power of attorney to seek payment by assignment in

       the amount of $98,760.00, pursuant to MCLA 500.3107 (a), as these costs

       constitute allowable expenses consisting of all reasonable charges incurred

       for reasonably necessary products, services and accommodations for an

       injured person's care, recovery, or rehabilitation pursuant to MCLA

       500.3142(1). (See Exhibit 2 - Ledger).

    13.MSBS    rendered   its medical   services   for the     care,   recovery, and

       rehabilitation of the Insured, Colleen Kelly, and submitted reasonable

       charges in the amount of $98,760.00, and pursuant to MCLA 500.3107 and

       MCLA 500.3142(i), Defendant is liable for payment of those reasonable

       charges.

    14.The total amounts of the charges sought reflect charges that are uniform

       for both insured and uninsured patients of the practice alike, and are

       reasonable in all respects for the services rendered.

    15.As a result of the Assignment, MSBS is entitled to directly receive payment

       for services due and past due under the insured's policy under MCLA

       500.3107 (a), and to pursue any means, including litigation to force

       payment.

    16.AI1 invoices for services have been timely submitted but have not been paid,

       and are now due and/or overdue pursuant to section (2) of MCLA 500.3142,

       as having not been paid within 30 days after Defendant State Farm having

       received reasonable proof of the fact and of the amount of loss sustained,
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.14 Filed 02/24/21 Page 7 of 15




       and for which, pursuant to section (3), now bear simple interest at the rate

       of 12% per annum.

    17.Pursuant to MCLA 500.3148(1), PlaintifF Assignee is entitled to attorney's

       fees as Defendant State Farm has unreasonably refused to pay the claims

       made and unreasonably delayed in making proper payment to the insured.

    18.As a direct and proximate result of the breach of Colleen Kelly's insurance

       contract with Defendant, PlaintifP, MSBS, has incurred damages in the

       amount of $98,760.00 exclusive of all costs, interest, and attorney fees as

       allowed by law.


       WHEREFORE, Plaintiff prays for an award of damages in the amount of

    $98,760.00, plus interest, costs, and actual attorney fees, and such other

    costs, interest and attorney fees as may be allowed under the No-Fault law.


                                       Count II

                              Direct Right of Payment

    19.AI1 paragraphs are incorporated as though fully set forth.

    20.As a result of the collisions, the insured patient has incurred these medical

       costs and PlaintifP, as direct payee is entitled to receive payment for

       services under each benefit policy under the Michigan No-Fault Act, for

       allowable expenses consisting of all reasonable charges incurred for

       reasonably necessary products, services and accommodations for an

       injured person's care, recovery, or rehabilitation, and such further medical

       care benefits as the loss continues to accrue, pursuant to MCLA 500.3107

       (a), MCLA 500.3142(1), MCLA 500.3112, et all._
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.15 Filed 02/24/21 Page 8 of 15




    21.MSBS is entitled to directly receive payment for services under each

        insured's benefit policy under MCLA 500.3112, and to pursue any means,

        including litigation to force payment.

        WHEREFORE, Plaintiff prays for an award of damages in the amount of

    $98,760.00, plus interest, costs, and actual attorney fees, and such other

    costs, interest and attorney fees as may be allowed under the No-Fault law.

                                       Count III
                                Third-Party Beneficiary

    22.AI1 paragraphs are incorporated by reference as though fully set forth.

    23.Plaintiff Assignee, is also a Third-Party beneficiary of the contract between

        the Insured-Assignors and the Defendant company.

    24.Plaintiff is a person for whose benefit a promise of insurance was made by

        way of a no-fault insurance contract, for the payment due and past due for

        reasonably necessary medical care arising out of the use of a motor vehicle

        as a motor vehicle for the care, recovery and rehabilitation of the Insured,

        and therefore Plaintiff has the same right to enforce the insured's contract

        that the Plaintiff would have had if that promise had been made directly to

        Plaintiff as the promisee.

    25.The promise under contract of the Defendant became effective at the

        moment the promise became legally binding on the Defendant promisor,

        when medical services were delivered, under conditions for which there is

        coverage under the policy and became presently due and/or past due.

     26.Although the identity of Plaintiff as not ascertainable at the time the Insured

        entered into the contract, the obligations became legally binding on the
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.16 Filed 02/24/21 Page 9 of 15




       promisor and vested at the time that services were rendered, expenses

       were incurred and became due or past due.

    27. The insured became indebted or otherwise obligated to the Plaintiff for

       whose benefit the promise was made when such services were rendered

       and incurred.


          WHEREFORE, Plaintiff prays for an award of damages in the amount of

    $98,760.00, plus interest, costs, and actual attorney fees, and such other

    costs, interest and attorney fees as may be allowed under the IVo-Fault law.


                                         COUNT IV

              Recovery Under the Medicare Secondary Payor Act

    28.AI1 paragraphs are incorporated by reference.

    29.Plaintiff has applied for and obtained a conditional payment from the

       Medicare program for the medical services arising from or related to the

       motor vehicle collision; Ledger attached as Exhibit 2.

    30.Medicare has paid for a medical service that the primary non-group health

       plan was responsible for, in the amount of $112.68 and Defendant, as the

       primary non-group health plan, is liable for reimbursement of the Medicare

       paid amounts pursuant to 42 USC 1395y.

    31.Defendant is further liable for double the amount paid by the Medicare

       program pursuant to 42USC 1395y, or $225.36 in addition to payment of

       full charges under Federal Law.

    32.Plaintiff has a direct right of action to file suit against the Defendant as

       primary non-group health plan, in order to force Defendant to make those
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.17 Filed 02/24/21 Page 10 of 15




        payments as required under the Medicare Secondary Payor Act ("MSPA"),

        42 USC 1395y(b)(2)(B)(ii), and recover double damages and full charges.

     33.Defendant's responsibility has been demonstrated under the contract

        issued to its insured under the Michigan No-Fault Act and under federal law,

        but has refused to pay a significant claim for neurosurgery arising out of

        the accident to Michigan Spine and Brain Surgeons, PLLC, leaving the claim

        to be paid by Medicare.

     34.Pursuant to the Medicare Secondary Payor Act, Defendant insurer remains

        liable for double damages of the Medicare payments plus full charges,

        inasmuch as it has refused to make reimbursement to the medical provider

        despite its primary responsibility having been demonstrated, and allowed

        Medicare to pay for services arising out of its primary liability, pursuant to

        42 USC 1395y(2)(B)(iii), 42 USC 1395y(b)(3)(A) and 42 CFR 411.31(b).


               WHEREFORE, Plaintiff demands ]udgment in such as amount as it

     is legally and equitably entitled to $98,760.00 plus, costs, fees, penalties, and

     interest allowed under Michigan Law, and double damages and full charges as

     may be allowed under the Medicare Secondary Payor Act.


                                             Respectfully submitted,

                                             SCHEFMAN & ASSOCIATES, PC

                                                 /s/Bryan Schefman
                                             Bryan Schefman (P35435)
                                             Allison L. Romer (P79637)
                                             Attorneys for Plaintiff
                                             40900 Woodward Ave., Suite 111
                                             Bloomfield Hills, MI 48304
     Dated: 01/18/2021                       (248) 594-2600
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.18 Filed 02/24/21 Page 11 of 15




                   EXHIBIT 1
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.19 Filed 02/24/21 Page 12 of 15



                                     Michigan Spine and Brain Surgeons, PLLC
                                Lien & Assignment Agreement On Health Care Insurance Heceivable

  PatientName:        i Colleen Ke11v      ("Assignor")

  Medical

  In exchange for tfie professional services for surgery and/or medical care, the following Lien and Assignment on Health
  Care Insurance 12eceivable shall be g7anted by Assignor to Assignee; in furtherance thereof, Assignor aclrnowledges the
  following:        '

  Assignor aclmowledges..that helshe has incurred charges for medical services for which payment is due or is past due
  under a policy oI insurance. Assignor aclrnowledges that Assignee has not only provided such medical services upon a
  promise of payment by Assignor, and Assignor's grant of this security interest, but Assignee may also assume the burden
  of enforcernent of payment obligations for charges, no-fault interest, and attomey fees. This is an assignment to a
  health-care provider of a health-care-instrance receivable and any right to payment on alI cbarges by any'account debtor
  insurer or liable busine'ss entity.

  As a means of cross collateralization of the security interest granted to Assignee, a lien is granted in the amount of all
  charges. This Iieri shall apply to proceeds acquired by Assignor through the exercise of any rights arising from any claim,
  cause of action, recovery, judgment, settlement or adjudication of anyzrights available to Assignor, whether raised against
  any individual or~nsurance company which was a proximate cause of the need for the medicaI services provided.

  Assignor aclmowledges and grants an assignment of any right to enforce payment of charges due or past• due for medical
  services, $om any policy-of insurance, including but not limited to both health insurance and no-fault insurance, or any
  business entity, and shall include, in Assignee's sole dfscretlon, the right to consider the party Iiable, appeal of a payment
  denial, and/or the right to file suit to enforce the payment of benefits due or past due, the right to pursue enforcement
  tmder any beneficiary or fiduciary rights of Assignee in any plan issued or managed pursuant to ERISA federal law, or
  self-insured entity, and the right to pursue ail Ass4gnee's rights to interest and attorney fees that may be a part of the
  available rights under any suit based upon a certificate of coverage in any primary non-group health plan, such as no-fault,
  and or an ER.ISAI plan.

  Assignee or its aI ent is designated as my attorney in fact with respect to any action taken in pursuit of payment of inctured
  charges, interest,! and attomey fees under any policy of insurance or rights under Michigan law. This power of attomey is
  not intended to, itor does it alIow Assignee to take any action on any claim unrelated to the Assignee's charges, interest
  due thereon, and%r attorney fees incurred in the pursuit of any Assignee action.

  I further instrucf my attomeys to treat the medical bill incurred by me from Assignee as a first Iien upon any monies
  recovered, payable from whatever source, disclaiming any common fund, and to pay the amount of the lien in full, without
  regard to any costs or attorney fees that I may incur, before Assignor is to receive any funds. I further irtstruct my attorneys
  to advise Assignee as to the existence of any claim asserted on my behalf relating to the medical services provided, so that
  Assignee may seek its own counsel and representation to enforce this Lien and Assignment.

  Assignor's liabilllity wilI be discharged by payment of any funds arising from settlement or judgment from Assignor's suit
  or payment pursuant to the lien. This assigament does not extend to any future beneftt in•vfolation of MCL 500.3143.

  This assignment` shall be irrevocable. To the extent that any provision is determined to be unenforceable, it.is my intent
  that the remaining provisions be.enforced.


  Patient SignatureI OM0                   ~                          («Assignor„)

  Date


                  I

                  I


                  ~
  Proiidence Park                   Providence Niedical Office Suiiding.     _           St. John Macomb
  26850 Providence Parkway          22250 Providence Drive                               11900 East 12 Mile Road
  Suite 240                         Suite 601                                             Suite 206
  Novi, MI 48374                    Southfield, MI 48075                                 Warren, MI 48093
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.20 Filed 02/24/21 Page 13 of 15




                   EXHIBIT 2
Case 2:21-cv-10428-GAD-APP ECF No. 1-2, PageID.21 Filed 02/24/21 Page 14 of 15



Name:         Kelly, Colleen
Address:
Phone:        -
AccountNo:             185919


  Claim No          Date                  Description           Charges     Payments     Adjust       WithHeld   Pt Bal    Ins Bal
     273867        11/25/2020 Charges (Pr:TS Fac: SF MSBS)            350                                             0          350
     274502        11/10/2020 Charges (Pr:TS Fac: PROV)         24,380.00                                             0    24,380.00
     272662         11/9/2020   Charges (Pr:TS Fac: SF MSBS)          350                                             0          350
     272812        10/14/2020   Charges (Pr:TS Fac: PROV)       72,660.00                                             0    72,660.00
     268744         9/23/2020   Charges (Pr:TS Fac: SF MSBS)          545                                             ol         545
                   10/26/2020   STATE FARM                                         ol             0          0
     263279          7/2/2020 Charges (Pr:TS Fac: PP MSBS)            250                                             0          250
                    9/30/2020 AETNA MEDICARE                                  112.68           0             0
                    8/28/2020 STATEFARM                                            0           0             0
                     1/6/2021 CP:Conditional Payment                                     -112.68




                                                                                                                     Li
     259317         4/27/2020 Charges (Pr:TS Fac: SF MSBS)            225                                             0          225
                    5/28/2020 STATE FARM                                         118              0          0
                     1/6/2021 CP:Conditional Payment                                        -118
                                Total                          $98,760.00    $230.68    ($230.68)        $0.00   $0.00
   ~rl         ai1/l7l ~~11%/'ll
                   Case 2:21-cv-10428-GAD-APP ECF No.=~4-F-~TRu~P
                                                      1-2, PageID.22  Filed 02/24/21 Page
                                                                                      f-s 15 of 15
:.•.,.
                                                                 , L~
                                                                                                      S~P"   P°s̀r~ ,
  ~~.                                                                                  .id.
                                                                                                  ~          ®PIT611Etl   BOENES
                                                           .   .   •   •~ ~   't3 'r
                                                                                              e~ 02 1P     $ ®®6 o85a
                                                                                                 0000234166 FEB 02 202'
                                                                                              ~ ~ MAILED FROM ZIPCODE4830e
         7~20 181~ 0001 6179 71],4




                                     State-Fann Mutual Automobile Insurance Co.
                                Resident Agent: CSC- Lawyers Incorporating Service Co.
                                                     601 Abbot Rd                      I
                                                East Lansing, MI 48823
